DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an overpulse generator coupled to the stimulus generator and to the measurement circuit, the overpulse generator structured to: accept a desired amplifier output level; drive the stimulus generator at a first level for a first time period; and drive the stimulus generator at a second level for a second time period immediately subsequent to the first time period, the first level having a greater magnitude than the second level” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “driving the stimulus at a first level for a first time period; measuring the output level of the power supply; and when the measured output level of the power supply approaches the desired output level for the power supply, driving the stimulus at a second level by the overpulse generator for a second time period immediately subsequent to the first time period, the first level having a greater magnitude than the second level” in combination with all other claimed limitations of claim 13.
Regarding Claims 14 – 20, the claims are allowed as they further limit allowed claim 13.

The closest references are found based on the updated search:
Champavere (US 11,125,647 B2) discloses a power meter to measure an event loss of a fiber optic component disposed at a location along the DUT, wherein the OTDR is movable along the DUT; transmit a stimulus optical signal into the DUT (see claim 1).
Held et al. (US 10,591,522 B2) suggests a signal generator adapted to supply a stimulus signal to the device under test via the test interface, wherein the signal generator is adapted to sweep the power level of the stimulus signal over a predetermined range (see claim 1).
Okuyama et al. (US 2017/0061045 A1) teaches a receiving a first portion of the stimulus signal generated by a signal generator, a second portion of the stimulus signal being input to the electronic DUT; receiving a response signal output by the electronic DUT in response to the second portion of the stimulus signal; digitizing the received first portion of the stimulus signal and the received response signal (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 13, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/26/2022